

115 HRES 848 IH: Recognizing the 43rd anniversary of the Fall of Saigon on April 30, 1975.
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 848IN THE HOUSE OF REPRESENTATIVESApril 25, 2018Mr. Lowenthal (for himself, Ms. Lofgren, Mr. Correa, Mr. Peters, Mr. Connolly, Ms. Jackson Lee, Mr. Kilmer, Ms. Judy Chu of California, Mr. Khanna, Ms. Brownley of California, Mr. Takano, Mr. Al Green of Texas, Mr. Cárdenas, Mrs. Napolitano, Mrs. Davis of California, Mr. Beyer, Mr. Coffman, Ms. Bordallo, and Mr. Budd) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 43rd anniversary of the Fall of Saigon on April 30, 1975.
	
 Whereas since 1975, hundreds of thousands of Vietnamese have resettled in the United States and built vibrant communities across the United States which contribute to the rich diversity of the Nation;
 Whereas, on April 30, 1975, the Republic of Vietnam was overthrown by communist forces in an event known as Black April or the Fall of Saigon, which is observed in Vietnamese American communities across the United States each year;
 Whereas members of the South Vietnamese military fought side-by-side with the United States Armed Forces in defense of the ideals of democracy and freedom;
 Whereas Vietnamese Americans have continuously advocated for freedom and democracy in Vietnam, and spoken out against human rights abuses by the Vietnamese Government; and
 Whereas Vietnam continues to hold one of the worst records on human rights in the region, violating religious freedom, obstructing press freedom, restricting its own citizens’ freedom of speech and assembly, and detaining prisoners of conscience: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of the 43rd anniversary of the Fall of Saigon on April 30, 1975;
 (2)honors the contributions of Vietnamese Americans to the United States over the last 43 years and their tireless commitment to upholding freedom, human rights, and democracy in Vietnam;
 (3)honors the service of members of the United States Armed Forces and of the South Vietnamese forces who fought in Vietnam, including those who gave their lives;
 (4)honors the memory of the Vietnamese who lost their lives while attempting to flee Vietnam; and (5)encourages all citizens of the United States to join in remembering the Fall of Saigon, honoring the contributions of the Vietnamese American community, and calling for freedom, human rights, and democracy in Vietnam.
			